UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1504


RONNIE T. SHELTON,

                Plaintiff - Appellant,

          v.

CAROLYN    W.    COLVIN,   Social   Security    Administration;
COMMONWEALTH OF VIRGINIA, Department of Disability Services;
DISABILITY    DETERMINATION   SERVICES;  SHARON   L.   GOTTOVI,
Commonwealth of Virginia, Department of Rehabilitative
Services, Disability Determination Services; BARRY LAWLOR,
Commonwealth of Virginia, Department of Rehabilitative
Services, Disability Determination Services,

                Defendants – Appellees,

          and

PEGGY   CARTER,  Social   Security,  Office   of  Disability
Adjudication and Review; WINNIE J. WHITING, Social Security,
Office of Disability Adjudication and Review,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cv-00009-MFU-JGW)


Submitted:   September 27, 2013             Decided:   October 4, 2013


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronnie T. Shelton, Appellant Pro Se. Kartic Padmanabhan, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia; Erin Laura
Barrett, Pamela Brown Beckner, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ronnie T. Shelton appeals the district court’s order

adopting      the   recommendation       of     the    magistrate       judge      and

dismissing Shelton’s civil complaint in part, and granting the

Commissioner’s motion to remand.                We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Shelton v. Astrue, No.

5:12-cv-00009-MFU-JGW         (W.D.    Va.    filed   Feb.   15,     2013;    entered

Feb. 19, 2013).         We dispense with oral argument because the

facts   and    legal   contentions      are    adequately     presented       in   the

materials     before   this    court    and    argument      would    not    aid   the

decisional process.

                                                                             AFFIRMED




                                         3